Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in reply to an application filed on 12/02/2019. Claims 1-20 are pending. 

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 12/17/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.

Allowable Subject Matter
3.       	Claims 7, 8,  15,  17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


5. Claims 1, 10, 13, and 16 are rejected on the ground of nonstatutory obviousness-type double  patenting as being unpatentable over claims 1, 14, 16 and 19  of U.S. Patent No. 10499283 B2.   

	Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Instant Application No.: 16700836
US Patent No.: US 10499282 B2

hub coupled to a network, a first plurality of messages from a first device, 
each message of the first plurality of messages including a value;  sending, by 
the data hub, one or more values included in the first plurality of messages to 
one or more devices of a plurality of devices coupled to the network;  
responsive to sending the one or more values included in the first plurality of 
messages, receiving, by the data hub, a second plurality of messages from a 
second device of the plurality of devices, each message of the second plurality 
of messages indicating whether a state change occurred in the second device for 
a corresponding value included in the first plurality of messages;  and 
configuring the second device to transmit messages for values for which a state 
change has occurred in the second device.
1.  A method for reducing data communications, comprising: receiving, at a 
data hub coupled to a network, a first plurality of messages from a first 
device, each message of the first plurality of messages including a value;  
sending, by the data hub, one or more values included in the first plurality of 
messages to one or more devices of a plurality of devices coupled to the 
network;  responsive to sending the one or more values included in the first 
plurality of messages, receiving, by the data hub, a second plurality of 
messages from a second device of the plurality of devices, each message of the 
second plurality of messages indicating whether a state change occurred in the 
second device for a corresponding value included in the first plurality of 
messages, and a metric of the corresponding value being different from a metric 
of the state change;  computing a value interval based on the one or more 
values included in the first plurality of messages for which a state change 
occurred in the second device;  and configuring the first device to not 
transmit messages for values outside of the value interval. 





10.  A system for reducing data communications, the system comprising: a data 
hub that receives a first plurality of messages from a first device, sends one 
or more values included in the first plurality of messages to one or more 
devices of a plurality of devices coupled to a network, wherein each message of 
the first plurality of messages includes a value, wherein responsive to sending 
the one or more values included in the first plurality of messages, the data 
hub receives a second plurality of messages from a second device of the 
plurality of devices, wherein each message of the second plurality of messages 
indicates whether a state change occurred in the second device for a 
corresponding value included in the first plurality of messages, and wherein 
the data hub configures the second device to transmit messages for values for 
which a state change has occurred in the second device.

14.  A system for reducing data communications, the system comprising: a 
plurality of devices including a first device and a second device;  and a data 
hub that receives a first plurality of messages from the first device, sends 
one or more messages of the first plurality of messages to one or more devices 
of the plurality of devices, and responsive to sending the one or more messages 
of the first plurality of messages, receives a second plurality of messages 
from the second device, wherein each message of the first plurality of messages 
includes a value, each message of the second plurality of messages indicates 
whether a state change occurred in the second device for a corresponding value 
included in the first plurality of messages, and a metric of the corresponding 
value is different from a metric of the state change, wherein the data hub 
computes a value interval based on the one or more values included in the first 
plurality of messages for which a state change occurred in the second device 
and configures the first device to transmit messages for values within the 
value interval.



13.  The system of claim 10, wherein the data hub determines, based on the 
second plurality of messages, a first range of values for which a state change 
does not occur in the second device and a second range of values for which a 
state change occurs in the second device, and wherein the data hub configures 
the first device to transmit messages for values within the second range of 
values, but not within the first range of values. 



16.  The system of claim 14, wherein the data hub computes a second value 
interval based on the one or more values included in the first plurality of 
messages for which a state change occurred in the second device and configures 
the first device to not transmit messages for values outside of the second 
value interval.



16.  A machine-readable medium comprising a plurality of machine-readable 
instructions that when executed by one or more processors is adapted to cause 
the one or more processors to perform a method comprising: receiving, at a data 
hub coupled to a network, a first plurality of messages from a first device, 
each message of the first plurality of messages including a value;  sending, by 
the data hub, one or more values included in the first plurality of messages to 

responsive to sending the one or more values included in the first plurality of 
messages, receiving, by the data hub, a second plurality of messages from a 
second device of the plurality of devices, each message of the second plurality 
of messages indicating whether a state change occurred in the second device for 
a corresponding value included in the first plurality of messages;  storing, in 
a database, by a data hub, one or more values included in the second plurality 
of messages for which a state change occurred in the second device;  marking, 
the one or more values for which a state change occurred in the second device, 
as important;  and configuring the first device to transmit messages for values 
marked as important.




19.  A non-transitory machine-readable medium comprising a plurality of 
machine-readable instructions that when executed by one or more processors is 
adapted to cause the one or more processors to perform a method comprising: 
receiving, at a data hub coupled to a network, a first plurality of messages 
from a first device, each message of the first plurality of messages including 
a value;  sending, by the data hub, one or more values included in the first 
plurality of messages to one or more devices of a plurality of devices coupled 

first plurality of messages, receiving a second plurality of messages from a 
second device of the plurality of devices, each message of the second plurality 
of messages indicating whether a state change occurred in the second device for 
a corresponding value included in the first plurality of messages, and a metric 
of the corresponding value being different from a metric of the state change;  
computing a value interval based on the one or more values included in the 
first plurality of messages for which a state change occurred in the second 
device;  and configuring the first device to not transmit messages for values 
outside of the value interval.


 	




Claim Rejections - 35 USC § 103  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claims 1-6, 9-14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160198465 A1 to Britt et al.,  (hereinafter Britt) in view of US 20150365217 to Scholten et al., (hereinafter Scholten).


Claim 1, a method for reducing data communications, comprising: 
receiving, at a data hub coupled to a network, a first plurality of messages from a first device, 
each message of the first plurality of messages including a value;  
sending, by the data hub, one or more values included in the first plurality of messages to 
one or more devices of a plurality of devices coupled to the network;  
(Britt: See para[0054]-[0064] for the user provides the desired temperature (e.g., a value) to the IoT hub 110 via an app or browser installed on a user device 135.  And IoT Hub, receives the command, and then transmits the command to IoT device controlling the air conditioner/heater for turning on the heater, and/or increase the temperature, etc. This process is understood as being repeatable.)


 responsive to sending the one or more values included in the first plurality of 
messages, receiving, by the data hub, a second plurality of messages from a 
second device of the plurality of devices, each message of the second plurality of messages indicating whether a state change occurred in the second device for a corresponding value included in the first plurality of messages;  and
(Britt: See para[0054]-[0064] for the user provides the desired temperature (e.g., message having a value) to the IoT hub 110 via an app or browser installed on the user device.   See Fig. 5 and para[0092]-[0093] for IoT thermostat device (e.g., Second device of the plurality of devices) may periodically report the current temperature of the user’s home that are within acceptable thresholds back to user via IoT Hub.  IoT Hub, sends notifications of such events from IoT thermostat of the heater, that it receives periodically, and forwards it to UE of the user (e.g., First device transmitting one or more messages with value) that has the app installed and requested certain tasks to be performed via messaging and commands sent to IoT Hub first.


Although Britt teaches filtering rules that can be applied to IoT devices controlling and monitoring the temperature (e.g., second devices), however, it does not specifically teach, temperature control rules, that can be defined by a user and applied, in order to perform certain task when a conditions occurs, as understood by: 

configuring the second device to transmit messages for values for which a state 
change has occurred in the second device. 
 
However, in a similar field, Scholten in para[0068] teaches “a predetermined rule” or command can be defined by a user, that will perform a task, such cooling, safety monitoring, or any other task, for an IoT device to perform.  Furthermore, see para[0073] for IoT devices configured so as any number of status changes happens and rules are met, (emphasis added) it will return a  (Scholten: See para[0068] and para[0073])

Britt teaches various techniques related to IoT devices communicating with different users via an IoT Hub. (Britt: See Fig. 5 and para[0092]-[0093])

Scholten teaches a user can define any tasks to control functions of an IoT device that controls and monitors a heating/cooling device (Scholten:  

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, any tasks for an IoT device to perform, as taught by Scholten, with the system of Britt, in order to benefit from the enhancements related to the ability of a user, to define any rule as desired by user, to be performed by an IoT device with controlling and monitoring tasks associated with heating and cooling.  (Scholten: See para[0068])


claim 2, the method of claim 1, further comprising: storing, by a data hub, one or 
more values included in the first plurality of messages into a database. 
 (Britt: See para[0092] for event types are stored on IoT Hub.  See para[0105] for IoT Hub having a secure storage for storing)

 claim 3.  The method of claim 2, further comprising: marking, by the data hub, a 
subset of the one or more values included in the first plurality of messages 
for which a state change occurred in the second device, as important. 
( Scholten: See para[0068] that teaches “a predetermined rule” or command can be defined by a user, that will perform a task, such cooling, safety monitoring, or any other task, for an IoT device to perform.  It is understood that a rule that determines a range of temperatures as important can be done as well. (Scholten: See para[0068] and para[0073])

Britt teaches various techniques related to IoT devices communicating with different users via an IoT Hub. (Britt: See Fig. 5 and para[0092]-[0093])

Scholten teaches a user can define any tasks to control functions of an IoT device that controls and monitors a heating/cooling device (Scholten:  

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, any tasks for an IoT device to perform, as taught by Scholten, with the system of Britt, in order to benefit from the enhancements related to the ability of a user, to define any rule as desired by user, to be performed by an IoT device with controlling and monitoring tasks associated with heating and cooling.  (Scholten: See para[0068])

Claim 4.  The method of claim 3, further comprising: configuring, by the data hub, 
the first device to transmit messages for values marked as important. 
 ( Scholten: See para[0068] that teaches “a predetermined rule” or command can be defined by a user, that will perform a task, such cooling, safety monitoring, or any other task, for an IoT device to perform.  It is understood that a rule that determines a range of temperatures as important can be done as well. (Scholten: See para[0068] and para[0073])

Britt teaches various techniques related to IoT devices communicating with different users via an IoT Hub. (Britt: See Fig. 5 and para[0092]-[0093])

Scholten teaches a user can define any tasks to control functions of an IoT device that controls and monitors a heating/cooling device (Scholten:  

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, any tasks for an IoT device to perform, as taught by Scholten, with the system of Britt, in order to benefit from the enhancements related to the ability of a user, to define any rule as desired by user, to be performed by an IoT device with controlling and monitoring tasks associated with heating and cooling.  (Scholten: See para[0068])

Claim 5.  The method of claim 1, further comprising: determining, based on the second 
plurality of messages, a first range of values for which a state change does 

messages, a second range of values for which a state change occurs in the 
second device;  and configuring, by the data hub, the first device to transmit 
messages for values within the second range of values, but not within the first 
range of values. 
 ( Scholten: See para[0068] that teaches “a predetermined rule” or command can be defined by a user, that will perform a task, such as cooling, safety monitoring, or any other task, for an IoT device, to perform accordingly.  It is understood that a rule that determines a range of temperatures as important can be done, and requesting to only transmit reports for certain values within a certain range of values. (Scholten: See para[0068] and para[0073])

Britt teaches various techniques related to IoT devices communicating with different users via an IoT Hub. (Britt: See Fig. 5 and para[0092]-[0093])

Scholten teaches a user can define any tasks to control functions of an IoT device that controls and monitors a heating/cooling device (Scholten:  

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, any tasks for an IoT device to perform, as taught by Scholten, with the system of Britt, in order to benefit from the enhancements related to the ability of a user, to define any rule as desired by user, to be performed by an IoT device with controlling and monitoring tasks associated with heating and cooling.  (Scholten: See para[0068])

Claim 6.  The method of claim 1, wherein each value included in the first plurality 
of messages is a temperature value measured at a current time. 
 (Britt: See Fig. 5 and para[0092]-[0093] for the user (UE) can provide “the desired temperature” to the IoT Hub via app, and IoT Hub receives such message including “the desired temperature” (e.g., message having a value) from UE (e.g., First device) and then transmits it to IoT device located at the house (e.g., Second device of the plurality of devices) to control the IR/RF blaster with the desired temperature of air/conditioner, including turning on/off the air conditioner. Anything that is specified by the user, will be done accordingly.  


Claim 9.  The method of claim 1, further comprising: configuring, by the data hub, 
the second device to not transmit messages for values for which a state change 
does not occur in the second device. 
  ( Scholten: See para[0068] that teaches “a predetermined rule” or command can be defined by a user, that will perform a task, such cooling, safety monitoring, or any other task, for an IoT device to perform.  It is understood that a rule can be written that determines a range of temperatures for which no reporting is to be done. (Scholten: See para[0068] and para[0073])

Britt teaches various techniques related to IoT devices communicating with different users via an IoT Hub. (Britt: See Fig. 5 and para[0092]-[0093])

Scholten teaches a user can define any tasks to control functions of an IoT device that controls and monitors a heating/cooling device (Scholten:  

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, any tasks for an IoT device to perform, as taught by Scholten, with the system of Britt, in order to benefit from the enhancements related to the ability of a user, to define any rule as desired by user, to be performed by an IoT device with controlling and monitoring tasks associated with heating and cooling.  (Scholten: See para[0068])

Claim 10.  A system for reducing data communications, the system comprising: a data 
hub that receives a first plurality of messages from a first device, sends one 
or more values included in the first plurality of messages to one or more 
devices of a plurality of devices coupled to a network, wherein each message of 
the first plurality of messages includes a value, 
(Britt: See para[0054]-[0064] for the user provides the desired temperature (e.g., a value) to the IoT hub 110 via an app or browser installed on a user device 135.  And IoT Hub, receives the command, and then transmits the command to IoT device controlling the air conditioner/heater for turning on the heater, and/or increase the temperature, etc. This process is understood as being repeatable.)


wherein responsive to sending  the one or more values included in the first plurality of messages, the data  hub receives a second plurality of messages from a second device of the 
plurality of devices, wherein each message of the second plurality of messages 
indicates whether a state change occurred in the second device for a 
corresponding value included in the first plurality of messages, and 
(Britt: See para[0054]-[0064] for the user provides the desired temperature (e.g., message having a value) to the IoT hub 110 via an app or browser installed on the user device.   See Fig. 5 and para[0092]-[0093] for IoT thermostat device (e.g., Second device of the plurality of devices) may periodically report the current temperature of the user’s home that are within acceptable thresholds back to user via IoT Hub.  IoT Hub, sends notifications of such events from IoT thermostat of the heater, that it receives periodically, and forwards it to UE of the user (e.g., First device transmitting one or more messages with value) that has the app installed and requested certain tasks to be performed via messaging and commands sent to IoT Hub first.

Although Britt teaches filtering rules that can be applied to IoT devices controlling and monitoring the temperature (e.g., second devices), however, it does not specifically teach, temperature control rules, that can be defined by a user and applied, in order to perform certain task when a conditions occurs, as understood by: 

wherein the data hub configures the second device to transmit messages for values for 
which a state change has occurred in the second device. 

However, in a similar field, Scholten in para[0068] teaches “a predetermined rule” or command can be defined by a user, that will perform a task, such cooling, safety monitoring, or any other task, for an IoT device to perform.  Furthermore, see para[0073] for IoT devices configured so as any number of status changes happens and rules are met, (emphasis added) it will return a particular response, in order to allow a user, a high degree of customization and control over IoT devices. (Scholten: See para[0068] and para[0073])

Britt teaches various techniques related to IoT devices communicating with different users via an IoT Hub. (Britt: See Fig. 5 and para[0092]-[0093])

Scholten teaches a user can define any tasks to control functions of an IoT device that controls and monitors a heating/cooling device (Scholten:  

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, any tasks for an IoT device to perform, as taught by Scholten, with the system of Britt, in order to benefit from the enhancements related to the ability of a user, to define any rule as desired by user, to be performed by an IoT device with controlling and monitoring tasks associated with heating and cooling.  (Scholten: See para[0068])

Claim 11.  The system of claim 10, further comprising: a database storing a subset of 
messages included in the second plurality of messages, wherein the data hub 
marks the subset as important, wherein each message of the subset includes a 
value indicated as causing a state change in the second device. 
  (Britt: See para[0092] for event types are stored on IoT Hub.  See para[0105] for IoT Hub having a secure storage for storing)

Claim 12.  The system of claim 11, wherein the data hub determines whether a first 
message of the second plurality of messages conforms to a first rule and marks 
the first message as important in response to a determination that a value 
included in the first message conforms to the first rule. 
( Scholten: See para[0068] that teaches “a predetermined rule” or command can be defined by a user, that will perform a task, such cooling, safety monitoring, or any other task, for an IoT device to perform.  It is understood that a rule that determines a range of temperatures as important can be done as well. (Scholten: See para[0068] and para[0073])

Britt teaches various techniques related to IoT devices communicating with different users via an IoT Hub. (Britt: See Fig. 5 and para[0092]-[0093])

Scholten teaches a user can define any tasks to control functions of an IoT device that controls and monitors a heating/cooling device (Scholten:  

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, any tasks for an IoT device to perform, as taught by Scholten, with the system of Britt, in order to benefit from the enhancements related to the ability of a user, to define any rule as desired by user, to be performed by an IoT device with controlling and monitoring tasks associated with heating and cooling.  (Scholten: See para[0068])

 
Claim 13.  The system of claim 10, wherein the data hub determines, based on the 
second plurality of messages, a first range of values for which a state change 
does not occur in the second device and a second range of values for which a 
state change occurs in the second device, and wherein the data hub configures 
the first device to transmit messages for values within the second range of 
values, but not within the first range of values. 
 ( Scholten: See para[0068] that teaches “a predetermined rule” or command can be defined by a user, that will perform a task, such cooling, safety monitoring, or any other task, for an IoT device to perform.  It is understood that a rule that determines a range of temperatures as important can be done as well. (Scholten: See para[0068] and para[0073])

Britt teaches various techniques related to IoT devices communicating with different users via an IoT Hub. (Britt: See Fig. 5 and para[0092]-[0093])

Scholten teaches a user can define any tasks to control functions of an IoT device that controls and monitors a heating/cooling device (Scholten:  

(Scholten: See para[0068])


Claim 14.  The system of claim 10, wherein the data hub configures the second device 
to not transmit messages for values for which a state change does not occur in 
the second device. 
  (Britt: See Fig. 5 and para[0092]-[0093] for the user (UE) can provide “the desired temperature” to the IoT Hub via app, and IoT Hub receives such message including “the desired temperature” (e.g., message having a value) from UE (e.g., First device) and then transmits it to IoT device located at the house (e.g., Second device of the plurality of devices) to control the IR/RF blaster with the desired temperature of air/conditioner, including turning on/off the air conditioner. Anything that is specified by the user, will be done accordingly.  


Claim 16.  A machine-readable medium comprising a plurality of machine-readable 
instructions that when executed by one or more processors is adapted to cause 
the one or more processors to perform a method comprising: 

receiving, at a data hub coupled to a network, a first plurality of messages from a first device, 
each message of the first plurality of messages including a value;  sending, by 
the data hub, one or more values included in the first plurality of messages to 
one or more devices of a plurality of devices coupled to the network;  
(Britt: See para[0054]-[0064] for the user provides the desired temperature (e.g., a value) to the IoT hub 110 via an app or browser installed on a user device 135.  And IoT Hub, receives the command, and then transmits the command to IoT device controlling the air conditioner/heater for turning on the heater, and/or increase the temperature, etc. This process is understood as being repeatable.)


responsive to sending the one or more values included in the first plurality of 
messages, receiving, by the data hub, a second plurality of messages from a 
second device of the plurality of devices, each message of the second plurality 
of messages indicating whether a state change occurred in the second device for 
a corresponding value included in the first plurality of messages;  
(Britt: See para[0054]-[0064] for the user provides the desired temperature (e.g., message having a value) to the IoT hub 110 via an app or browser installed on the user device.   See Fig. 5 and para[0092]-[0093] for IoT thermostat device (e.g., Second device of the plurality of devices) may periodically report the current temperature of the user’s home that are within acceptable thresholds back to user via IoT Hub.  IoT Hub, sends notifications of such events from IoT thermostat of the heater, that it receives periodically, and forwards it to UE of the user (e.g., First device transmitting one or more messages with value) that has the app installed and requested certain tasks to be performed via messaging and commands sent to IoT Hub first.

storing, in a database, by a data hub, one or more values included in the second plurality 
of messages for which a state change occurred in the second device;  
(Britt: See para[0092] for event types are stored on IoT Hub.  See para[0105] for IoT Hub having a secure storage for storing)


Although Britt teaches filtering rules that can be applied to IoT devices controlling and monitoring the temperature (e.g., second devices), however, it does not specifically teach, temperature control rules, that can be defined by a user and applied, in order to perform certain task when a conditions occurs, as understood by: 


marking, the one or more values for which a state change occurred in the second device, 
as important;  and  configuring the first device to transmit messages for values 
marked as important. 

 However, in a similar field, Scholten in para[0068] teaches “a predetermined rule” or command can be defined by a user, that will perform a task, such cooling, safety monitoring, or any other task, for an IoT device to perform.  Furthermore, see para[0073] for IoT devices configured so as any number of status changes happens and rules are met, (emphasis added) it will return a particular response, in order to allow a user, a high degree of customization and control over IoT devices. (Scholten: See para[0068] and para[0073])

Britt teaches various techniques related to IoT devices communicating with different users via an IoT Hub. (Britt: See Fig. 5 and para[0092]-[0093])

Scholten teaches a user can define any tasks to control functions of an IoT device that controls and monitors a heating/cooling device (Scholten:  

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, any tasks for an IoT device to perform, as taught by Scholten, with the system of Britt, in order to benefit from the enhancements related to the ability of a user, to define any rule as desired by user, to be performed by an IoT device with controlling and monitoring tasks associated with heating and cooling.  (Scholten: See para[0068])


Claim 18.  The machine-readable medium of claim 16, the method comprising: 
determining, at the data hub, whether a first message of the second plurality 
of messages conforms to a first rule, wherein the marking includes marking, the 
one or more values for which a state change occurred in the second device, as 
important in response to a determination that the first message of the second 
plurality conforms to the first rule. 
 ( Scholten: See para[0068] that teaches “a predetermined rule” or command can be defined by a user, that will perform a task, such cooling, safety monitoring, or any other task, for an IoT device to perform.  It is understood that a rule that determines a range of temperatures as important can be done as well. (Scholten: See para[0068] and para[0073])

Britt teaches various techniques related to IoT devices communicating with different users via an IoT Hub. (Britt: See Fig. 5 and para[0092]-[0093])

Scholten teaches a user can define any tasks to control functions of an IoT device that controls and monitors a heating/cooling device (Scholten:  

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, any tasks for an IoT device to perform, as taught by Scholten, with the system of Britt, in order to benefit from the enhancements related to the ability of a user, to define any rule as desired by user, to be performed by an IoT device with controlling and monitoring tasks associated with heating and cooling.  (Scholten: See para[0068])

Claim 19.  The machine-readable medium of claim 18, wherein the first rule is 
configured by a user. 
 ( Scholten: See para[0068] that teaches “a predetermined rule” or command can be defined by a user, that will perform a task, such cooling, safety monitoring, or any other task, for an IoT device to perform.  It is understood that a rule that determines a range of temperatures as important can be done as well. (Scholten: See para[0068] and para[0073])

Britt teaches various techniques related to IoT devices communicating with different users via an IoT Hub. (Britt: See Fig. 5 and para[0092]-[0093])

Scholten teaches a user can define any tasks to control functions of an IoT device that controls and monitors a heating/cooling device (Scholten:  

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, any tasks for an IoT device to perform, as taught by Scholten, with the system of Britt, in order to benefit from the enhancements related to the ability of a user, to define any rule as desired by user, to be performed by an IoT device with controlling and monitoring tasks associated with heating and cooling.  (Scholten: See para[0068])




Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477